Citation Nr: 0718105	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-40 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for 
obstruction/congestion residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to December 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision by the Louisville, Kentucky Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for residuals of a nasal fracture, rated 
noncompensable, effective August 27, 2003 (date of the 
claim).  A Travel Board hearing was held before the 
undersigned in September 2006.  A transcript of that hearing 
is of record.  The veteran's claims file is now under the 
jurisdiction of the Cleveland, Ohio RO.


FINDING OF FACT

The evidence reasonably shows that throughout the appeal 
period symptoms of the veteran's nasal fracture residuals 
have produced impairment comparable to complete obstruction 
of nasal passage on one side.


CONCLUSION OF LAW

A 10 percent rating is warranted for obstruction/congestion 
residuals of a nasal fracture.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.97, 
Diagnostic Code (Code) 6502 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159. 3.326(a).  The VCAA applies to the 
instant claim.  However, the veteran testified at the 
September 2006 hearing that he was seeking, and would be 
satisfied with, a 10 percent rating for the disability at 
issue.  Inasmuch as the determination below grants such 
benefit, there is no reason to belabor the impact of the VCAA 
on this matter.

B.		Factual Background

Service medical records show the veteran sustained a nasal 
fracture in 1973.  Private treatment reports from June 1998 
to October 2000 show that he was seen and treated for chronic 
nasal complaints to include unilateral nasal congestion and 
obstruction.

A November 2004 rating decision granted service connection 
for postoperative residuals of a nasal fracture consisting of 
right-sided obstruction and nasal congestion, rated 
noncompensable.  (The decision also granted service 
connection for scar residuals of nasal fracture, separately 
rated 10 percent.  The rating for the scar is not at issue 
herein.)

In his December 2004 notice of disagreement, the veteran 
stated that he continues to suffer nasal pain and has 
obstruction on both sides. 

On August 2005 VA examination, the veteran reported 
difficulty breathing through the right side of his nose.  He 
reported he had three separate surgeries for polyps, chronic 
sinusitis and a deviated septum.  He continued to have 
complaints of right side nasal obstruction.  Physical 
examination revealed a patent nasal cavity with a straight 
septum and good nasal airway bilaterally.  Fiber optic 
examination of the nose revealed normal nasal anatomy on the 
left with evidence of previous surgery to open the 
osteomeatal complex.  The turbinates were normal and moist 
with clear secretion.  On the right side the anatomy was 
distorted with partial or complete absence of the middle and 
inferior tubinates.  There were increased thickened, colored 
secretions.  The examiner noted that the veteran's history 
and findings showed no physical evidence to support nasal 
obstruction, and opined that the symptoms [i.e., of 
difficulty breathing through the right side of the nose] on 
the right side were more likely due to turbulent air flow 
secondary to loss of normal anatomy from multiple surgeries 
rather than previous trauma.
In his substantive appeal, the veteran stated that he 
constantly has to use nasal spray to "open up the right side 
of his nose".  He stated that if it were not for the 
injuries he sustained in the motor vehicle accident and the 
subsequent surgeries related to such, he would not have the 
problems with his nose.

At the September 2006 hearing, the veteran testified that the 
only way he is able to breathe on his right side is with use 
of nasal spray.  He stated that he used to have blockage on 
both sides, but that the left side was surgically repaired.  
He added that his physician told him the right side could not 
be surgically repaired.

C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, there is no indication in the competent 
evidence that the severity of the disability at issue has 
varied during the appellate period.  Hence, "staged" 
ratings are not indicated.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. §§ 3.102, 4.3.

There is no specific diagnostic code for nasal 
congestion/impairment of breathing through the nose due to 
"turbulent air flow secondary to loss of normal anatomy".  
Consequently, the disability must be rated by analogy.  See 
38 C.F.R. § 4.20.  The code that most nearly corresponds to 
the functions, anatomical location, and symptomatology 
associated with the disability at issue is Code 6502 (for 
nasal septum deviation due to trauma).  38 C.F.R. § 4.97.  
Code 6502 provides a single 10 percent rating when there is 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  

The veteran does not have obstruction of nasal passage on 
either side.  However, due to turbulent air flow secondary to 
[service connected] loss of normal anatomy, he does have 
symtoms/impairment of function, i.e., difficulty breathing, 
of the type associated with nasal obstruction.  These 
symtoms, corroborated to an extent by clinical findings of 
increased thickened colored secretions, reflect symtoms, 
functional impairment, and anatomical location reasonably 
analogous to complete obstruction of nasal passage on one 
side.  Consequently, the Board concludes that a 10 percent 
rating is warranted for obstruction/congestion residuals of 
nasal fracture.


ORDER

A 10 percent rating is granted for obstruction/congestion 
residuals of nasal fracture, subject to the regulations 
governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


